Citation Nr: 0733405	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  03-34 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that granted service 
connection for bilateral sensorineural hearing loss with a 0 
percent rating, effective February 3, 2003.

The Board first considered this appeal in May 2005 and 
remanded the claim so that a video conference hearing could 
be scheduled.  The veteran failed to appear for a hearing 
scheduled in November 2005.


FINDING OF FACT

The veteran has bilateral sensorineural hearing loss, but his 
hearing loss does not meet the requirements for a compensable 
rating.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85-4.87, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2003 and a 
rating decision in May 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the most recent final adjudication in an 
October 2003 statement of the case.  In addition, the veteran 
indicated in May 2005 that he had no additional evidence to 
submit.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law. 

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Disability 
ratings are based on "the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 U.S.C. § 
1155; 38 C.F.R. §§ 3.321(b)(1), 4.1 (2007); Felden v. West, 
11 Vet. App. 427 (1998); Bruce v. West, 11 Vet. App. 405 
(1998); Dinsay v. Brown, 9 Vet. App. 79 (1996).  Evaluations 
for bilateral sensorineural hearing loss range from 
noncompensable to 100 percent.  38 C.F.R. § 4.85 (2007).  

There is a distinction between a claim based on the veteran's 
disagreement with the initial rating (a claim for an original 
rating) and a claim for an increased rating.  In the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As the veteran's claim for an increase arise 
from disagreement with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether the application of 
"staged" ratings would be appropriate.

A rating for hearing loss is determined by the mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The 
veteran's controlled speech discrimination test results 
(Maryland CNC) and average hearing threshold levels (as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz) are used to determine a 
Roman numeral designation that ranges from I to XI.  38 C.F.R 
§ 4.85 Table VI (2007).  The resulting Roman numeral is used 
to discern the assigned rating.  38 C.F.R § 4.85 Table VII 
(2007).  

The veteran underwent a private examination in January 2003.  
At that time, puretone thresholds, in decibels, were as 
follows:   


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right 
Ear
25
55
65
75
Left Ear
20
50
70
75

The veteran's average puretone threshold was 55 in the right 
ear and 53.75 in the left ear.  Speech audiometry reveled 
speech recognition ability of 94 percent in the right ear and 
94 percent in the left ear.  Under Table VI of 38 C.F.R. § 
4.85, the veteran's results warranted a designation of Roman 
numeral I for both ears.  The appropriate rating for these 
designations is 0 percent under Table VII of 
38 C.F.R. § 4.85.  

The veteran underwent a VA audiological examination in May 
2003.  At that time, puretone thresholds, in decibels, were 
as follows:   


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right 
Ear
10
35
50
65
Left Ear
15
45
55
60

The veteran's average puretone threshold was 40 in the right 
ear and 43.75 in the left ear.  Speech audiometry reveled 
speech recognition ability of 94 percent in the right ear and 
92 percent in the left ear.  Under Table VI of 38 C.F.R. § 
4.85, the veteran's results warranted a designation of Roman 
numeral I for both ears.  The appropriate rating for these 
designations is 0 percent under Table VII of 
38 C.F.R. § 4.85.  

The Board has considered the provisions of 38 C.F.R. § 4.86 
for exceptional patterns of hearing impairment.  However, the 
veteran does not have a puretone threshold of 55 decibels or 
more at each of the frequencies 1000, 2000, 3000, and 4000 
Hertz to warrant application of 38 C.F.R. § 4.86(a).  
Further, the evidence does not reflect the requisite 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz that would also warrant application of 38 C.F.R. § 
4.86(b).  The evidence does not show that any audiological 
examiner has certified that the use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, or 
for any other reasons.  Therefore, the use of Table VIa is 
not required.  38 C.F.R. § 4.86(c) (2007).

The Board is sympathetic to the veteran's contentions 
regarding the severity of his hearing loss.  However, 
according to the results of the January 2003 and May 2003 
audiometric tests, as compared to the rating criteria, a 
compensable rating may not be granted for any time during the 
appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered the doctrine of reasonable doubt but 
finds it to be inapplicable because the record does not 
provide an approximate balance of positive and negative 
evidence.  As the preponderance of the evidence is against 
the veteran's claim for a compensable rating for bilateral 
sensorineural hearing loss, that claim is denied.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  


ORDER

A compensable rating for bilateral sensorineural hearing loss 
is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


